United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3099
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                               Victor Manuel Quijada

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                  ____________

                           Submitted: September 20, 2021
                             Filed: December 29, 2021
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

     Victor Quijada pled guilty to two counts of methamphetamine distribution.
When calculating the United States Sentencing Guidelines Manual (“U.S.S.G.” or
“Guidelines”) range, the district court 1 applied a 2-level aggravating role sentencing

      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
enhancement because it concluded Quijada was an organizer, leader, manager, or
supervisor in the offenses. See U.S.S.G. § 3B1.1(c). The district court then
sentenced Quijada to 200 months of imprisonment, which was within the
recommended Guidelines range. Quijada appeals, arguing the evidence does not
support the role enhancement. We affirm.

                                     I. Background

       Quijada sold methamphetamine to an undercover officer on two occasions in
2019. After his indictment and arrest, Quijada pled guilty to two counts of
distributing 50 grams or more of actual methamphetamine. See 21 U.S.C.
§ 841(a)(1), (b)(1)(A).

       For purposes of calculating the sentencing range under the Guidelines, the
government urged the district court to increase Quijada’s offense level by four,
arguing this was appropriate because Quijada “was an organizer or leader of a
criminal activity that involved five or more participants or was otherwise
extensive[.]” U.S.S.G. § 3B1.1(a). The government put on evidence that Quijada
had directed two other participants during the drug deals observed by the undercover
officer. The government also pointed to evidence that it claimed showed Quijada
had directed at least two other people to pick up large amounts of illegal drugs in
Arizona and bring them back to Quijada in Minnesota. Combined, the government
argued this evidence showed Quijada organized or led extensive criminal activity
involving at least five people.

       The district court found the government did not show that Quijada directed
others to retrieve drugs from Arizona. Thus, the district court found the government
failed to show Quijada was the leader of a criminal enterprise involving five or more
participants and it refused to apply the 4-level enhancement under U.S.S.G.
§ 3B1.1(a). The district court did, however, find that Quijada organized, led,
managed, or supervised the undercover drug deals witnessed by the undercover
officer and therefore applied the 2-level enhancement under U.S.S.G. § 3B1.1(c).
                                         -2-
Applying this enhancement, the district court calculated a Guidelines range of 168
to 210 months of imprisonment. After considering the 18 U.S.C. § 3553(a)
sentencing factors, the district court imposed a 200-month sentence.

                                   II. Analysis

       Quijada appeals, arguing the district court erred in applying the 2-level
aggravating role enhancement. “We review the court’s application and construction
of the Guidelines de novo and review its factual findings for clear error.” United
States v. Reed, 978 F.3d 538, 544 (8th Cir. 2020).

      The district court must enhance a defendant’s offense level by two if it
determines “the defendant was an organizer, leader, manager, or supervisor in any
criminal activity[.]” U.S.S.G. § 3B1.1(c). We broadly interpret each of these terms.
See United States v. McSmith, 968 F.3d 731, 736 (8th Cir. 2020).

       A district court may not apply the U.S.S.G. § 3B1.1(c) enhancement based on
a defendant’s mere distribution of drugs. See United States v. Gamboa, 701 F.3d
265, 267 (8th Cir. 2012). For the enhancement to apply, a defendant must instead
“direct or enlist the aid of others.” United States v. House, 923 F.3d 512, 518 (8th
Cir. 2019) (quoting United States v. Bahena, 223 F.3d 797, 805 (8th Cir. 2000)).
Managing or supervising even one other person in a single drug transaction is
sufficient. See id.

       The record supports the district court’s finding that Quijada managed or
supervised at least one other person while selling drugs. During the controlled buys,
for example, Quijada directed an associate to make several phone calls arranging the
logistics of the drug transaction, which led others to bring methamphetamine for
Quijada to sell. And Quijada also had someone drive him to and from the second
drug transaction. Considering this evidence, we see no basis to reverse the 2-level
enhancement. See United States v. Hull, 646 F.3d 583, 587 (8th Cir. 2011)
(upholding a 2-level enhancement where, along with other evidence, the defendant’s

                                         -3-
wife “chauffeured him during the drug sale”); see also United States v. Rodriguez,
741 F.3d 908, 912 (8th Cir. 2014) (upholding a 3-level enhancement where, along
with other evidence, the defendant “directed his coconspirator to transport drugs and
drug proceeds”); United States v. Cole, 657 F.3d 685, 687 (8th Cir. 2011) (upholding
a 3-level enhancement where there was evidence the defendant directed the
transportation of drugs and had an accomplice drive him to deliver drugs).

       Even had the district court erred, reversal is not warranted here because the
enhancement “did not affect the ultimate determination of a sentence.” United States
v. Belfrey, 928 F.3d 746, 751 (8th Cir. 2019) (quoting United States v. Straw, 616
F.3d 737, 742 (8th Cir. 2010)). Indeed, the district court analyzed the proper
sentencing factors and explained it would impose the same sentence regardless of
whether the enhancement applied. This explanation “shows that any procedural
error was harmless.” United States v. Fisher, 965 F.3d 625, 633 (8th Cir. 2020).

                                 III. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




                                         -4-